Name: Commission Regulation (EEC) No 3729/86 of 5 December 1986 re-establishing the levying of customs duties on urea containing more than 45 % by weight of nitrogen on the dry anhydrous product, falling within subheading 31.02 B, originating in Malaysia, to which the preferential tariff arrangements set out in Council Regulation (EEC) No 3599/85 apply
 Type: Regulation
 Subject Matter: Asia and Oceania;  tariff policy
 Date Published: nan

 6. 12. 86 Official Journal of the European Communities No L 344/ 19 COMMISSION REGULATION (EEC) No 3729/86 of 5 December 1986 re-establishing the levying of customs duties on urea containing more than 45 % by weight of nitrogen on the dry anhydrous product, falling within subheading 31.02 B, originating in Malaysia, to which the preferential tariff arrangements set out in Council Regulation (EEC) No 3599/85 apply reached the ceiling in question after being charged thereagainst ; whereas it is appropriate to re-establish the levying of customs duties in respect of the product in question against Malaysia, HAS ADOPTED THIS REGULATION : Article 1 As from 9 December 1986, the levying of customs duties, suspended pursuant to Regulation (EEC) No 3599/85, shall be re-established on imports into the Community of the following product originating in Malaysia : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3599/85 of 17 December 1985 applying generalized tariff pref ­ erences for 1986 in respect of certain industrial products originating in developing countries ('), and in particular Article 13 thereof, Whereas, pursuant to Articles 1 and 10 of that Regulation, suspension of customs duties shall be accorded to each of the countries or territories listed in Annex III other than those listed in column 4 of Annex I, within the frame ­ work of the preferential tariff ceiling fixed in column 9 of Annex I ; Whereas, as provided for in Article 1 1 of that Regulation, as soon as the individual ceilings in question are reached at Community level , the levying of customs duties on imports of the products in question originating in each of the countries and territories concerned may at any time be re-established ; Whereas, in the case of urea containing more than 45 % by weight of nitrogen on the dry anhydrous product, falling within subheading 31.02 B, originating in Malaysia, the individual ceiling was fixed at 375 000 ECU ; whereas, on 1 December 1986, imports of this product into the Community originating in Malaysia CCT heading No Description 31.02 B (NIMEXE code , 31.02-15) Urea containing more than 45 % by weight of nitrogen on the dry anhy ­ drous product Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 5 December 1986 . For the Commission COCKFIELD Vice-President (') OJ No L 352, 30 . 12. 1985, p. 1 .